       Case: 1:20-cv-01615-JPC Doc #: 15 Filed: 09/13/21 1 of 5. PageID #: 185




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION (CLEVELAND)


 RAY GILE, derivatively on behalf of              Case No. 1:20-cv-01615
 VIEWRAY, INC.,
                                                  Judge Phillip Calabrese
                                     Plaintiff,

 vs.

 SCOTT W. DRAKE, CALEY
 CASTELEIN, JAMES F. DEMPSEY,
 SCOTT HUENNEKENS, D. KEITH
 GROSSMAN, DANIEL MOORE, BRIAN
 K. ROBERTS, GAIL WILENSKY, KEVIN
 XIE, ADITYA PURI, HENRY A.
 MCKINNELL, JR., AJAY BANSAL,
 CHRIS A. RAANES, SHAHRIAR MATIN,
 DAVID BONITA, BRIAN KNALEY,
 AND THEODORE T. WANG,

                                 Defendants,

 and

 VIEWRAY, INC., a Delaware Corporation,

                          Nominal Defendant.


       JOINT MOTION TO VACATE AND RESET THE STATUS CONFERENCE
                 CURRENTLY SET FOR SEPTEMBER 15, 2021


        Plaintiff Ray Gile (“Plaintiff”); defendants Scott W. Drake, Caley Castelein, James F.

Dempsey, Scott Huennekens, D. Keith Grossman, Daniel Moore, Brian K. Roberts, Gail Wilensky,

Kevin Xie, Aditya Puri, Henry A. McKinnell, Jr., Ajay Bansal, Chris A. Raanes, Shahriar Matin,

David Bonita, Brian Knaley, and Theodore T. Wang; and nominal defendant ViewRay, Inc. jointly

move for entry of an Order vacating and resetting the telephonic Status Conference currently set

for September 15, 2021.
      Case: 1:20-cv-01615-JPC Doc #: 15 Filed: 09/13/21 2 of 5. PageID #: 186




       In support of this joint motion, the parties state as follows:

       1.      On September 13, 2019, a class action alleging violations of the federal securities

laws against ViewRay, Inc. and certain of its officers was filed in this Court, captioned Corwin v.

ViewRay et al., Case No. 1:19-cv-02115 (N.D. Ohio) (the “Securities Class Action”).

       2.      On July 22, 2020, Plaintiff filed this shareholder derivative action on behalf of

nominal defendant ViewRay, Inc. alleging violations of Section 14(a) of the Securities Exchange

Act of 1934, breaches of fiduciary duty, unjust enrichment, and waste of corporate assets against

Defendants (the “Derivative Action”). The allegations in the complaint filed in this Derivative

Action overlap with the allegations made in the Securities Class Action.

       3.      On September 16, 2020, the defendants in the Securities Class Action moved to

dismiss the operative complaint in that action (the “Second Amended Complaint”), and on

October 30, 2020, the parties completed briefing on the motion to dismiss the Second Amended

Complaint.   Due to circumstances unique to this Derivative Action, and in the interests of

preserving the parties’ and the Court’s resources, this Derivative Action has been stayed pending

resolution of the motion to dismiss in the Securities Class Action.

       4.      On August 25, 2021, the Court granted defendants’ motion to dismiss the Second

Amended Complaint in the Securities Class Action (“Dismissal Order”).

       5.      Plaintiffs in the Securities Class Action must submit any notice of appeal of the

Court’s Dismissal Order no later than September 24, 2021.

       6.      On August 25, 2021, the Court set a telephonic status conference in this Derivative

Action for September 15, 2021.

       7.      In the interests of efficiency of case management and conservation of time and

resources, the parties request that the September 15, 2021 telephonic status conference be vacated



                                                  2
      Case: 1:20-cv-01615-JPC Doc #: 15 Filed: 09/13/21 3 of 5. PageID #: 187




and reset for no earlier than twenty-one (21) days following the deadline for submission of any

notice of appeal of the Court’s Dismissal Order in the Securities Class Action, at the Court’s

convenience.

       8.      In light of the foregoing, the parties respectfully request the Court enter an order

vacating and resetting the telephonic status conference currently set for September 15, 2021 to no

earlier than twenty-one (21) days following September 24, 2021.



                                             Respectfully Submitted,

 Dated: September 13, 2021                   MURRAY MURPHY MOUL + BASIL,
                                             LLP

                                             /s/ Joseph F. Murray
                                             Joseph F. Murray (OH 0063373)
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             Telephone: (614) 488-0400
                                             Facsimile: (614) 488-0401
                                             Murray@mmmb.com

                                             Liaison Counsel for Plaintiff

                                             Michael I. Fistel, Jr
                                             JOHNSON FISTEL, LLP
                                             40 Powder Springs Street
                                             Marietta, GA 30064
                                             Telephone: (470) 632-6000
                                             Facsimile: (770) 200-3101
                                             MichaelF@johnsonfistel.com

                                             Lead Counsel for Plaintiff

 Dated: September 13, 2021                   GIBSON, DUNN & CRUTCHER LLP

                                             /s/ Monica K. Loseman




                                                3
Case: 1:20-cv-01615-JPC Doc #: 15 Filed: 09/13/21 4 of 5. PageID #: 188




                                Monica K. Loseman (CO 34119)
                                Allison K. Kostecka (CO 42313)

                                1801 California Street, Suite 4200
                                Denver, CO 80202
                                Telephone: (303) 298-5700
                                Facsimile: (303) 313.2834
                                mloseman@gibsondunn.com
                                akostecka@gibsondunn.com

                                Michael D. Meuti (OH 0087233)
                                BENESCH, FRIEDLANDER, COPLAN
                                & ARONOFF LLP
                                200 Public Square, Suite 2300
                                Cleveland, OH 44114-2378
                                Telephone: (216) 363-6246
                                Facsimile: (216) 363-4588
                                mmeuti@beneschlaw.com

                                Counsel for Defendants




                                   4
      Case: 1:20-cv-01615-JPC Doc #: 15 Filed: 09/13/21 5 of 5. PageID #: 189




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2021, I caused the forgoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

                                             /s/ Allison K. Kostecka
                                             Allison K. Kostecka




                                                 5
